Citation Nr: 0515567	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for bilateral shoulder disorder.

2.	Service connection for bilateral knee disorder.

3.	Service connection for tinnitus disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1996 to October 
2001.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the evidence of record shows that the 
veteran does not have a current right shoulder disorder.    

2.	The veteran's left shoulder disorder is not related to 
service.  

3.	The preponderance of the evidence of record shows that the 
veteran does not have a current bilateral knee disorder.  


CONCLUSIONS OF LAW

1.	A shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.	A knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist: 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in September 2002 setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claims.  The general notification was 
reiterated in the Statement of the Case dated in July 2003, 
and in the Supplemental Statement of the Case dated in 
January 2004.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in November 2003.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained VA medical records, as is detailed below.  VA also 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded several VA medical examinations 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in September 
2001.  The RO adjudicated the claim in September 2002.  Only 
after that rating action was promulgated did the RO, in 
November 2003, provide notice to the claimant - in the form 
of a letter - regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence will be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to 
issuance of the Supplemental Statement of the Case and the 
final transfer and certification of the veteran's case to the 
Board.  Moreover, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the February 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statement of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Service Connection: 

A.	Background

The veteran's service medical records show that the veteran, 
while in service in April 1997, fell onto his knee and 
injured his left patella.  X-ray evidence was negative for 
any fractures.  An examiner found no swelling, and no 
reduction in strength or sensation.  

The veteran's service medical records also show treatment for 
injuries related to an in-service motorcycle accident in May 
1999.  According to private medical records, the veteran 
reported no pain, numbness, or tingling in his extremities 
following the accident.  Service medical records pertaining 
to treatment for this accident do not refer to injuries 
related to the veteran's shoulders or knees.  In relevant 
part, the veteran scarred skin near his left knee as a result 
of this accident.  
 
The veteran's service medical records do note complaints of 
left shoulder pain in July 2000.  Treating personnel noted 
the veteran's report that he had had no prior shoulder 
difficulties.  Treating personnel diagnosed the veteran with 
shoulder strain and prescribed him Motrin.  

In the month before his discharge from active service, the 
veteran filed service connection claims with VA for knee and 
shoulder disorders.  While still on active duty in October 
2001, the veteran underwent VA compensation orthopedic 
examination.  

With regard to the veteran's shoulders, the examiner observed 
that the veteran had no difficulty in throwing, or doing work 
overhead.  He did note that doing pull-ups and push-ups 
caused the veteran slight discomfort in the shoulders.  
Nevertheless, the examiner reported that examination revealed 
"essentially" normal shoulders bilaterally, with normal 
range of motion without pain.  As diagnoses, the examiner 
stated that the veteran had symptoms suggestive of chronic 
strain and possible mild tendonitis with minimal discomfort 
with full motion.  But the examiner stated that, overall, 
there is no indication of disability or functional impairment 
of either shoulder. 

A May 2003 VA compensation examination found similar results 
with regard to the veteran's shoulders.  This examiner noted 
that the veteran did not complain of pain in his right 
shoulder, but did complain of pain in his left shoulder while 
lifting weights.  This examiner found the following:  Active 
range of motion 0-175 degrees of abduction, passive external 
rotation to 80 degrees, internal rotation actively to T8, 5/5 
abduction, external rotation, internal rotation strength.  
Negative Neer, Hawkins, O'Brien's, and cross arm adduction.  
Positive Yergason on the left and negative on the left.  
Negative Speed bilaterally.  

This examiner noted negative x-rays of both shoulders.  As a 
diagnoses, the examiner again noted the veteran's lack of 
complaints regarding his right shoulder, and attributed the 
veteran's left shoulder pain, and one abnormal finding 
indicating bicipital tendonitis, to weightlifting.  Finally, 
the examiner stated that, in his opinion, the veteran's 
shoulder complaints are not related to active service.  

The veteran also underwent examination of his knees during 
the October 2001 and May 2003 VA compensations examinations.  
The October 2001 examiner found the skin covering the 
veteran's left knee scarred as a result of the motorcycle 
accident.  He reported that the veteran, subsequent to the 
accident, claimed a locking or catching sensation in the left 
knee, and that ascending and descending stairways cause him 
discomfort.  This examiner found very definite hypermobility 
in both patellas, which can be almost partially subluxed 
laterally.  The examiner found it unlikely that this 
hypermobility is secondary to the accident.  Rather, the 
examiner found this disorder a developmental problem 
bilaterally.  The examiner also found that the catching 
sensation claimed in the left knee is apparently related to 
abnormal patellofemoral motion.  This examiner reported no 
ligamentous laxity (cruciate or collateral) and no obvious 
intraarticular or subpatellar crepitation.  Both knees had 
full motion without pain, moreover, from 0 degrees extension 
to 155 degrees flexion.  In closing, this examiner found 
that, overall, there is no indication of disability or 
functional impairment of the knees.  

An October 2001 x-ray of the knees found mild narrowing of 
the right patellofemoral compartment and no significant 
narrowing of the left patellofemoral compartment.  The 
radiologist noted that the knees were otherwise unremarkable, 
but "suspect bone island left medial tibial plateau."  

The May 2003 examiner also examined the veteran's knees.   
This examiner found no erythema, warmth, or effusion in the 
knees, range of motion bilaterally between 0 and 155 degrees 
flexion, and stable varus-valgus, and anterior-posterior 
stress.  He further found negative McMurray, and no joint 
line or other point tenderness.  As impressions, the examiner 
stated that bilateral knee pain is very vague and 
nondescript, and that at that time, the veteran had no 
significant knee pain.  The examiner then stated that 
physical and x-ray examinations were normal.  In closing, 
this examiner stated that he did not feel that the veteran's 
knee complaints were caused or exacerbated by active service.  

B. 	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In some instances, service incurrence or aggravation of 
certain disorders may be presumed if such disorders are 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.




C. 	Analysis 

The veteran seeks service connection for disorders he claims 
in both knees and both shoulders.  The Board finds the 
preponderance of the evidence against each of his claims.    

	Right Shoulder

The Board finds that the preponderance of the evidence shows 
that the veteran does not have a current right shoulder 
disorder.  The October 2001 examiner found the veteran's 
right shoulder essentially normal, with normal range of 
motion without pain, and without disability or functional 
impairment.  Findings by the May 2003 examiner only 
reinforced these negative findings.  That examiner noted no 
complaints of pain with the right shoulder, full motion, and 
negative x-rays.  The evidence of record therefore fails to 
satisfy the first element of Pond.  Pond, 12 Vet. App. at 
346.  

The record also fails to satisfy the second and third 
elements of Pond.  The record contains no objective evidence 
demonstrating an in-service right shoulder injury, even 
though the veteran was treated for other in-service injuries 
arising out of his motorcycle accident.  The Board finds 
persuasive the fact that, despite the extensive treatment the 
veteran received in service, he did not complain of a right 
shoulder disorder until just before his discharge from 
service.  As to the third element of Pond, the record is 
devoid of medical evidence connecting a current right 
shoulder disorder to service.  In fact, the only medical 
nexus opinion of record addressing the veteran's right 
shoulder claim stated the opposite, that the veteran's right 
shoulder complaints are not related to active service.  Pond, 
12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
service connection claim for his right shoulder, the benefit-
of-the-doubt rule does not apply to this claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).          




	Left Shoulder

The Board finds the evidence in balance on the question of 
whether the veteran has a current left shoulder disorder.  38 
U.S.C.A. § 5107(b).  Though the October 2001 examiner found 
no disability, the May 2003 examiner found evidence of 
tendonitis and AC joint arthritis.  Hence, there is an 
approximate balance of positive and negative evidence 
regarding the first element of Pond.  As such, the Board 
grants the veteran the benefit of the doubt, and finds that 
he has a left shoulder disorder.  38 U.S.C.A. § 5107(b).  The 
first element of Pond is therefore satisfied.  Pond, 12 Vet. 
App. at 346.  

The Board also finds evidence of record to support the second 
element of Pond.  As July 2000 service medical records show, 
the veteran strained his left shoulder while in service, 
albeit in an attempt to put on his uniform.  Pond, 12 Vet. 
App. at 346.  

The record fails to support the third element of Pond, 
however, because there is no medical evidence of record 
connecting the veteran's in-service shoulder strain with his 
current disorder.  Pond, 12 Vet. App. at 346.  By contrast, 
the record contains an opinion stating the opposite.  The May 
2003 examiner found that the veteran's left shoulder 
complaints were related not to service, but to his weight 
lifting hobby.    
    
As the preponderance of the evidence is against the totality 
of the veteran's service connection claim for his left 
shoulder, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.          

	Left Knee

Service medical records show that the veteran injured his 
left knee while in service in April 1997.  The second element 
of Pond is therefore satisfied.  Pond, 12 Vet. App. at 346.  

The preponderance of the evidence shows, however, that the 
veteran does not have a current left knee disability.  38 
C.F.R. § 3.303.  The October 2001 examiner found the 
veteran's left knee with full motion, and without pain, 
disability, or functional impairment, while the May 2003 
examiner found the veteran's left knee to be normal, stable, 
and without pain.  See 38 C.F.R. § 3.303(b)(when a disorder 
is not shown to be chronic in service, a showing of 
continuity of symptomatology after service is required for 
service connection).  The evidence of record therefore fails 
to satisfy the first element of Pond here.  Pond, 12 Vet. 
App. at 346.  

The record also fails to satisfy the third element of Pond - 
there is no medical evidence of record connecting the 
veteran's in-service left knee injury to his claimed current 
left knee disorder.  Rather, the record contains a medical 
nexus opinion stating the opposite.  The May 2003 examiner 
stated that the veteran's service is not related to any 
complaints the veteran has regarding his left knee.  Pond, 12 
Vet. App. at 346.       

	Right Knee

Service medical records are negative for injury to the 
veteran's right knee.  Both VA examiners found the veteran's 
right knee without current disability.  Neither VA examiner 
connected the veteran's service with the claimed right knee 
disability.  The evidence of record therefore fails to 
satisfy each of the three elements of Pond.  Pond, 12 Vet. 
App. at 346.  

The Board notes that, in a December 2001 rating decision, the 
San Diego, California RO found differently.  There, the RO 
awarded the veteran vocational rehabilitation benefits under 
38 U.S.C.A. § 3100.  As support for its decision, the RO 
cited radiological evidence generated by the October 2001 
compensation examination, finding that the x-rays evidenced 
arthritis in the veteran's right knee.  The Board disagrees 
with this assessment.  Though the radiological report notes 
"mild narrowing of the right patellofemoral compartment", 
neither VA examiner found evidence of arthritis in the 
veteran's right knee.     
   
The Board also notes that the October 2001 examiner found 
evidence of a developmental defect in the veteran's knees.  
Specifically, the examiner noted hypermobility of the 
patellas, which likely causes the catching sensation the 
veteran claims to experience in his left knee.  As 
developmental defects are not diseases within the meaning of 
applicable legislation providing compensation benefits, 
service connection for such is not warranted.  38 C.F.R. § 
3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992).  And 
here, service connection is not warranted based on a finding 
that active service aggravated the veteran's developmental 
defect - the record contains no evidence of such after two 
thorough compensation examinations.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§ 3.303, 3.306.    

As the preponderance of the evidence is against the veteran's 
service connection claim for his knees, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral knee disorder is denied.  



REMAND

The veteran claimed service connection for tinnitus in 
September 2001, just prior to his discharge from active 
service.  The RO requested VA compensation examination for 
this claim.  In an October 2001 examination report, the VA 
examiner noted that the veteran "does have occasional 
tinnitus bilaterally which started approximately three years 
ago[.]"  The examiner did not then render a diagnosis with 
regard to tinnitus, or an opinion as to whether such a 
disorder was related to active service.  See 38 U.S.C.A. § 
5103A (West 2002); Duenas v. Principi, 18 Vet. App. 512 
(2004).  



Accordingly, the case is hereby REMANDED for the following:

1.  Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
claimed tinnitus disorder.  All pertinent 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and, if the examiner finds a 
current tinnitus disorder, offer an 
opinion as to the following:  is it as 
likely as not that the veteran's tinnitus 
disorder relates to active service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.
    
2.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


